                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

CALVIN LOUIS MISSOURI                                      PLAINTIFF

VS.                                 CIVIL ACTION NO. 3:18CV65TSL-RHW

OFFICER UNKNOWN DOMINO AND                                DEFENDANTS
OFFICER UNKNOWN TYLER

                                 ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge Robert H. Walker,

and the court, having fully reviewed the report and

recommendation entered in this cause on November 15, 2018, and being

duly advised in the premises and there being no objection1 filed by

plaintiff, finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation of

United States Magistrate Judge Robert H. Walker entered on November

15, 2018, be, and the same is hereby adopted as the finding of this

court.    It follows that the complaint is dismissed based on

plaintiff’s failure to exhaust administrative remedies.

      A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

      SO ORDERED this 16TH day of January, 2019.



                 /s/Tom S. Lee
                 UNITED STATES DISTRICT JUDGE


      1
          While the court granted plaintiff’s motion for an
extension of time to object, giving him until December 20, 2018, to
file an objection, no objection has been received.
